                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

IN RE:
KATHRYN RAMONA ESQUIBEL

                   Debtor(s).                           Case No. 17-10498-J7


                                      Certificate of Service

      I hereby certify that a true and correct copy of the Notice of Trustee’s Final Report and for
Compensation was delivered by US mail with proper postage, and electronic means available, to
all at their addresses or record herein on this 3rd day of February, 2021.


                                                 Electronically filed
                                                 Yvette Gonzales
                                                 Trustee
                                                 P. O. Box 1037
                                                 Placitas, NM 87043
                                                 (505) 771-0700

Office of the US Trustee
ustpregion20.aq.ecf@usdoj.gov

Kathryn Ramona Esquibel
260 South 6th Street
Santa Rosa, NM 88435

'Wesley O Pool
Attorney for Debtor
wesley@poollawfirm.com


Joe M. Esquibel
620 South 10th Street
Santa Rosa, NM 88435-2060

Cavalry Spv I, LLC
Bass & Associates, P.C.
3936 E. Ft. Lowell Road, Suite #200
Tucson, AZ 85712-1083

Martin Lopez, III
Martin Lopez, III, P.C.
1500 Mountain Road, N.W.
Albuquerque, NM 87104-1359

Discover Bank
Discover Products Inc
Case 17-10498-j7 Doc 160           Filed 02/03/21     Entered 02/03/21 10:32:17 Page 1 of 3
PO Box 3025
New Albany, OH 43054-3025

Kohl's Department Store
PO Box 3115
Milwaukee, WI 53201-3115

Dean Border, Esquire
Border Law Office, PA
12300 Menaul Blvd., NE
Albuquerque, NM 87112-2557

BBVA Compass
PO Box 10566
Birmingham, AL 35296-0001

Merrie L. Chappell
Merrie L. Chappell Law, PC
PO Box 21333
Albuquerque, NM 87154-1333

Capital One Mastercard
PO Box 30285
Salt Lake City, UT 84130-0285

Old Puebo Traders Mastercard
Comenity Bank Bankruptcy Dept.
PO Box 182125
Columbus, OH 43218-2125

New Mexico Taxation & Revenue Department
PO Box 8575
Albuquerque, NM 87198-8575

Diana Sena
PR for Estate of Nancy Richards
2011 Salazar St.
Las Vegas, NM 87701-3696

'Synchrony Bank c/o PRA Receivables Managemen
claims@recoverycorp.com

Credit Collection Services
725 Canton Street
Norwood, MA 02062-2679

Quantum3 Group LLC as agent for
Comenity Bank
PO Box 788
Kirkland, WA 98083-0788
Case 17-10498-j7     Doc 160      Filed 02/03/21   Entered 02/03/21 10:32:17 Page 2 of 3
PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Estate of Nancy Richards, Deceased
c/o Diana Sena, Personal Representative
2210 New Mexico Avenue
Las Vegas, NM 87701-3748

Border Law Office
12300 Menaul Blvd. NE
Albuquerque, NM 87112-2557




Case 17-10498-j7      Doc 160    Filed 02/03/21   Entered 02/03/21 10:32:17 Page 3 of 3
